                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

LAKEWAN MYKEL BARNES,                       )
                                            )
       Plaintiff,                           )
                                            )
VS.                                         )          No. 19-1145-JDT-cgc
                                            )
HARDIN COUNTY JAIL, ET AL.,                 )
                                            )
       Defendants.                          )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
      IN FORMA PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


       On July 15, 2019, Plaintiff Lakewan Mykel Barnes, filed a pro se civil complaint.

(ECF No. 1.) At the time, Barnes was incarcerated at the Hardin County Jail in Savannah,

Tennessee. The Court issued an order on July 22, 2019, granting Barnes’s motion for leave

to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) However, on

August 29, 2019, Barnes notified the Clerk he had been released. (ECF No. 8.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 requires by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to pay the filing fee in monthly installments. 28 U.S.C. § 1915(b). However,

in this case, no part of the filing fee was paid prior to Barnes’s release. Under these

circumstances, the Sixth Circuit has held “the obligation to pay the remainder of the fees
is to be determined solely on the question of whether the released individual qualifies for

pauper status.” McGore v. Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially

overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       Barnes must either renew his pauper status or pay the civil filing fee. Therefore, he

is ORDERED to submit, on or before October 1, 2019, either a non-prisoner in forma

pauperis affidavit or the entire $400 filing fee.1 The Clerk shall mail Barnes a copy of the

non-prisoner in forma pauperis affidavit form along with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the July 22nd order. If Barnes does not renew his
pauper status he will be responsible for the entire $400 fee.

                                                2
